


Exhibit 10.26

FIRST AMENDMENT
TO
SL GREEN REALTY CORP.
NON-EMPLOYEE DIRECTORS’ DEFERRAL PROGRAM

 

A.                                   The SL Green Realty Corp. Non-Employee
Directors’ Deferral Program, as approved by the Board on December 12, 2007 (the
“Plan”), is hereby amended as follows:

 

1.                                       Section 1 is hereby amended by adding
the following definition in alphabetical order:

 

“‘Change of Control’ shall have the same meaning as Change in Control under the
Stock Option Plan.”

 

2.                                       Section 5.2(d) is hereby amended by
adding the following at the end thereof:

 

“Notwithstanding the foregoing, after a Change of Control, the Board shall
select no fewer than five diversified mutual funds (which shall be Vanguard
mutual funds or, if Vanguard is no longer managing or accepting new investments
into such mutual funds, such other mutual funds as are selected by the Board,
which are reasonably similar, as determined by the Board, to current or prior
Vanguard mutual funds) as measurement funds, and each Participant may direct the
Company to use the investment results of one or more such measurement funds,
which direction may be changed from time to time, to determine the amount of
earnings and/or losses to be credited to the Participant’s Accounts.”

 

3.                                       Section 5.2(e) is hereby amended by
adding the following at the end thereof:

 

In the event of an actual or expected Change of Control, the Company will send a
notice of such actual or expected Change of Control to each Participant who has
not elected to receive all of such Participant’s distributions hereunder upon a
Change of Control, and will use commercially reasonable efforts to deliver such
notice at least 20 calendar days prior to a Change of Control. Upon receipt of
such notice, each such Participant may elect to convert Phantom Shares to
Account credits in whole or in part (but, in the case of Phantom Shares, only in
whole Phantom Shares) as of the later of (i) the occurrence of the Change of
Control, (ii) the 15th calendar day after the delivery of such notice or
(iii) such other date as is established by the Board, with credits

 

--------------------------------------------------------------------------------


 

and liquidation of Phantom Shares to be effected based on the Phantom Share
Value as of such date.

 

4.                                       In order to conform to
Section 7.4(c) of the SL Green Realty Corp. Second Amended and Restated 2005
Stock Option and Incentive Plan, the terms of which have been incorporated by
reference into the Plan since its adoption, Section 8(d) is hereby deleted in
its entirety and the following is substituted in lieu thereof:

 

“(d)                           After a Phantom Share is awarded or cash fees are
deferred to a Participant’s Account, the Director will have a one-time right to
make a new distribution election with respect thereto.  The new election will
not take effect until at least 12 months after the date on which the election is
made.  Except as provided in Section 7(c), each such new election will apply to
all vested Phantom Shares and credits to the deferral Account (other than
distributions that do not satisfy the timing requirements of the foregoing
sentence), unless the Director specifically elects otherwise.  Except in the
case of the Director’s death or an Unforeseeable Emergency, the time at which
distributions commence must be at least five years from the date such payment
would otherwise have been paid.  Elections to defer distributions to a time or
times after the Regular Distribution Date will be permitted to the extent the
election is accepted by the Board.”

 

5.                                       Section 8(e) is hereby amended by
adding the following at the end thereof:

 

“A Director may elect to be paid out on an installment basis with respect to all
Regular Distribution Dates, or only with respect to a Regular Distribution Date
resulting from the Director’s ceasing to be a Director, the Director’s death or
a Change of Control.”

 

B.                                     Except as otherwise amended, the Plan is
confirmed in all other respects.

 

C.                                     Except as otherwise provided herein, the
effective date of this First Amendment is as of November 30, 2010.

 

2

--------------------------------------------------------------------------------


 

Executed this 30th day of November, 2010 by a duly authorized officer of
SL Green Realty Corp.

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Andrew S. Levine

 

 

Executive Vice President, Chief Legal Officer and General Counsel

 

3

--------------------------------------------------------------------------------
